ACCEPTED
                                                                                                 03-14-00395-CV
                                                                                                         3744048
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                           1/13/2015 10:05:04 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                       IN THE COURT OF APPEALS FOR THE
                            THIRD JUDICAL DISTRICT
                                AUSTIN, TEXAS
                                                                               FILED IN
                                                                        3rd COURT OF APPEALS
JOEL PAUL BACH                                §                              AUSTIN, TEXAS
                                              §                         1/13/2015 10:05:04 AM
       Plaintiff-Appellant,                   §                             JEFFREY D. KYLE
                                              §                                  Clerk
v.                                            §      Case No. 03-14-00395-CV
                                              §
TEXAS STATE UNIVERSITY,                       §
                                              §
       Defendant-Appellee.                    §

                   UNOPPOSED MOTION TO WITHDRAW
               UNOPPOSED MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

       NOW COMES Appellant Joel Paul Bach by and through undersigned counsel,

hereby moves to withdraw his Unopposed Motion For Extension of Time to File

Appellant’s Brief, filed in error on January 12, 2015 at 5:19 p.m.

       1.      The opinion in this appeal was issued on 12/17/14.

       2.      Appellant’s counsel has conferred with counsel for the other parties, none

of whom oppose the relief requested herein.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully request an

Order withdrawing the unopposed motion.

                                              Respectfully submitted,

                                              David K. Sergi & Associates, P.C.

                                              By: /s/David K. Sergi
                                                 David K. Sergi
                                                 State Bar No. 18036000
                                              329 S. Guadalupe Street
                                              San Marcos, Texas 78666
                                              Telephone: (512) 392-5010
                                             Facsimile: (512) 392-5042
                                             E-Mail: david@sergilaw.com

                                             Attorney for Joel Paul Bach




                         CERTIFICATE OF CONFERENCE

       This is to certify that I, David K. Sergi, conferred with Appellee’s counsel, Erika

M. Kane, via e-mail regarding the substance of this motion, and that Appellee’s counsel

is unopposed.

                                             /s/ David K. Sergi
                                             David K. Sergi




                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
sent via ECF/CM, on January 13, 2015 to:

       Erika M. Kane
       Assistant Attorney General
       Office of the Attorney General
       P.O. Box 12548
       Austin, Texas 78711-2548
       Erika.kane@texasattorneygeneral.gov




                                             /s/ David K. Sergi
                                             David K. Sergi




	                                          2